DETAILED ACTION
	The following action is in response to the amendment filed for application 16/567,298 on June 8, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on June 12, 2020.  These drawings are approved.
The drawings were received on June 8, 2022.  These drawings are approved.

Election/Restrictions
	Since claim 14 has been amended to include all the structural limitations of claim 17, claims 14-16 have been considered and are rejoined.  The previous election/restriction has been withdrawn and all of the claims have been considered.

Allowable Subject Matter
Claims 1, 3-12 and 14-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or render obvious the assembly as claimed, and particularly including a nut having a cylindrical body with a helically threaded external surface, an interior tool socket, and a radially outwardly extending flange at a proximal end of the cylindrical bod, the interior tool socket extending through the cylindrical body from the proximal end to the distal end; a first component including a hollow cylindrical tube with a connector end having a radially inwardly extending shoulder, the radially inwardly extending shoulder abutting the radially outwardly extending flange of the nut in an assembled position, and including the remaining structure of claim 1.  The present invention also particularly includes inserting, into a hollow cylindrical propeller shaft, a distal end of a nut having a cylindrical body with a helically threaded external surface; abutting a radially outwardly extending flange of the nut with a radially inwardly extending shoulder at a connector end of the propeller shaft; engaging a torque wrench tool in an axially extending interior tool socket of the nut; and engaging the helically threaded external surface of the nut with a helically threaded internal surface of an annular hub of a planetary gear carrier in an assembled position, the planetary gear carrier having an annular mounting surface abutting the connector end of the hollow cylindrical propeller shaft in the assembled position, and including the remaining structure and assembly method of claims 14 and 17, respectively.  The present invention also particularly includes a second component including a helically threaded internal surface matching the helically threaded external surface of the nut, and an annular mounting surface abutting the connector end of the first component in the assembled position; and an anti-rotation washer having an annular body with an internal tab extending radially inwardly and an external tab extending radially outwardly, the distal end of the nut including an inward anti-rotation slot engaging the internal tab of the anti-rotation washer in the assembled position; the second component including an outward anti-rotation slot engaging the external tab of the anti-rotation washer in the assembled position; wherein the second component includes an annular washer seat recess matching the annular body of the anti-rotation washer, and wherein the outward anti-rotation slot extends radially from the annular washer seat recess, and including the remaining structure of claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



June 13, 2022